DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 6-12 remain pending. 
(b) Claims 1-5 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 01/10/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.
Moreover, the Examiner reminds the Applicant it is the duty of the Applicant, Applicant’s Counsel, and Individuals covered by 37 C.F.R. 1.56 “to bring to the attention of the Examiner or other Office Official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). The Examiner notes that JP2016/124403A was listed in the International Search Report, but failed to be reported on the IDS submitted on 01/10/2020. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a control unit configured to execute motor current control of controlling,” as recited in claim 6.
(b) “an offset estimation unit configured to determine an offset estimation value,” as recited in claim 6.
(c) “an offset correction unit configured to correct the target motor current value,” as recited in claim 6.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 6, lines 11-12 the term “the time of vehicle’s stoppage” lacks antecedent basis. The Examiner cannot find a previous introduction of “a time of vehicle’s stoppage.”
(b) Regarding Claim 7, lines 3-4 the term “the greater offset estimation value” lacks antecedent basis. The Examiner cannot find a previous introduction of “a greater offset estimation value.”
(c) Regarding Claim 7, line 5 the term “the stop increases” lacks antecedent basis. The Examiner cannot find a previous introduction of “a stop increases.” Moreover, the Examiner is unsure of the meaning of “the stop increases.” The Examiner invites the Applicant to amend Claim 7 in a manner which clearly indicates what is trying to be claimed. For purposes of compact prosecution, the Examiner is interpreting Claim 7 to indicate that based on a slopping road, the offset estimation unit determines an increase in the current control of the motor for a period of time (see also claim mapping below).
(d) Regarding Claims 8-12 are rejected to for lack of antecedent basis due to dependency of claim 6 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto U.S. P.G. Publication 2018/0215369 (hereinafter, Tsukamoto), in view of Yamaguchi et al. JP2013132935A (hereinafter, Yamaguchi).
Regarding Claim 6, Tsukamoto teaches a braking control device (braking control device, Tsukamoto, Paragraph 0028 and Figure 1) to be applied to a vehicle provided with an electric parking brake having a wheel brake mechanism to be driven by a motor (electric parking brake, wherein the brake mechanism is driven by a motor, Tsukamoto, Paragraph 0067 and Figure 1), the braking control device comprising: 
-a control unit configured to execute motor current control of controlling, on the basis of a target motor current value, which is a target value of current to be input to the motor (a control unit (e.g., ECU) for controlling the current to the motor of the brake unit, Tsukamoto, Paragraph 0035 and 0064-0069), and 
-a detection value from a current sensor configured to detect the current to be input to the motor (detection value determined via a current sensor, wherein the current sensor measures the current (i.e., input) to the motor, Tsukamoto, Paragraph 0064), the current to be input to the motor so that the detection value from the current sensor is equal to the target motor current value (goal is to have the target motor current match that of the input current to the motor, Tsukamoto, Paragraph 0064); …
	Tsukamoto does not teach the device to include an offset estimation unit configured to determine an offset estimation value, which is an estimated value of an offset of the detection value from the current sensor, on the basis of a behavior of the vehicle after lock control at the time of vehicle's stoppage; and an offset correction unit configured to correct the target motor current value or the detection value from the current sensor on the basis of the offset estimation value.
	Yamaguchi teaches a parking brake device, wherein the parking brake device determines an offset value (e.g., an electric current value), wherein the offset value is to correct the target value based on the behavior of the vehicle after lock control at the time of the vehicle’s stoppage (i.e., applying the parking brake) (Yamaguchi, Paragraphs 0060, 0062, 0066-0068, and 0077).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tsukamoto to include an offset estimation unit configured to determine an offset estimation value, which is an estimated value of an offset of the detection value from the current sensor, on the basis of a behavior of the vehicle after lock control at the time of vehicle's stoppage; and an offset correction unit configured to correct the target motor current value or the detection value from the current sensor on the basis of the offset estimation value, as taught by Yamaguchi.
	It would have been obvious because having an offset detection for the parking brake of a vehicle allows for the vehicle to increase the current of the parking brake (i.e., increase the braking force) to ensure that a vehicle does not move when desired (i.e., hold the vehicle in a location when desired) (Yamaguchi, Paragraph 0059).
Regarding Claim 7, Tsukamoto, as modified, teaches the braking control device according to Claim 6.
	Tsukamoto does not teach the device to include when the vehicle is stopped on a sloping road as the execution of the motor current control is completed, the offset estimation unit determines the greater offset estimation value as a degree of variation in wheel speed of the vehicle for a predetermined time from the stop increases.
	Yamaguchi teaches a parking brake device, wherein the parking brake device determines the slope (i.e., gradient) of the road and that the vehicle is stopped on said sloped road (Yamaguchi, Paragraph 0045). Moreover, Yamaguchi teaches based on that the offset value (i.e., Anew or Ae) is set based on the degree of variation in wheel speed of the vehicle over a predetermined time (e.g., predetermined time increases) (Yamaguchi, Paragraphs 0045-0047).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tsukamoto to include when the vehicle is stopped on a sloping road as the execution of the motor current control is completed, the offset estimation unit determines the greater offset estimation value as a degree of variation in wheel speed of the vehicle for a predetermined time from the stop increases, as taught by Yamaguchi.
	It would have been obvious because having an offset detection for the parking brake of a vehicle allows for the vehicle to increase the current of the parking brake (i.e., increase the braking force) to ensure that a vehicle does not move when desired, such as on a slope (i.e., hold the vehicle in a location when desired) (Yamaguchi, Paragraph 0059).
Regarding Claim 8, Tsukamoto, as modified, teaches the braking control device according to Claim 7.
	Tsukamoto does not teach the device to include the offset estimation value determined by the offset estimation unit is equal to or greater than a predetermined value, the offset correction unit corrects the target motor current value or the detection value from the current sensor on the basis of a predetermined upper limit value.
	Yamaguchi teaches based on that the offset value (i.e., Anew or Ae) is set wherein the offset value has a predetermined upper limit (i.e., maximum current value Amax) (Yamaguchi, Paragraph 0060).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tsukamoto to include  the offset estimation value determined by the offset estimation unit is equal to or greater than a predetermined value, the offset correction unit corrects the target motor current value or the detection value from the current sensor on the basis of a predetermined upper limit value, as taught by Yamaguchi.
It would have been obvious because having an offset detection for the parking brake of a vehicle allows for the vehicle to increase the current of the parking brake (i.e., increase the braking force) to ensure that a vehicle does not move when desired, yet have a threshold upper limit to ensure that the motor is not harmed (Yamaguchi, Paragraphs 0059-0060).
Regarding Claim 9, Tsukamoto, as modified, teaches the braking control device according to Claim 7.
	Tsukamoto does not teach the device to include when a temperature of the wheel brake mechanism is equal to or higher than a predetermined temperature at the time of the vehicle's stoppage, the offset correction unit limits the correction of the target motor current value or the detection value from the current sensor.
	Yamaguchi teaches a braking device wherein the braking device includes a temperature sensor (Yamaguchi, Paragraphs 0038 and 0047). Moreover, Yamaguchi teaches the use of the temperature sensor to determine the offset correction value (i.e., adding or subtracting the applied current to the motor) (Yamaguchi, Paragraphs 0045-0047).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tsukamoto to include when a temperature of the wheel brake mechanism is equal to or higher than a predetermined temperature at the time of the vehicle's stoppage, the offset correction unit limits the correction of the target motor current value or the detection value from the current sensor, as taught by Yamaguchi.
It would have been obvious because having an offset detection for the parking brake of a vehicle allows for the vehicle to increase or decrease the current of the parking brake (i.e., increase or decrease the braking force) to ensure that a vehicle does not move when desired (Yamaguchi, Paragraphs 0059-0060).
Regarding Claim 10, Tsukamoto, as modified, teaches the braking control device according to Claim 8. 
Yamaguchi teaches a braking device wherein the braking device includes a temperature sensor (Yamaguchi, Paragraphs 0038 and 0047). Moreover, Yamaguchi teaches the use of the temperature sensor to determine the offset correction value (i.e., adding or subtracting the applied current to the motor) (Yamaguchi, Paragraphs 0045-0047).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tsukamoto to include when a temperature of the wheel brake mechanism is equal to or higher than a predetermined temperature at the time of the vehicle's stoppage, the offset correction unit limits the correction of the target motor current value or the detection value from the current sensor, as taught by Yamaguchi.
It would have been obvious because having an offset detection for the parking brake of a vehicle allows for the vehicle to increase or decrease the current of the parking brake (i.e., increase or decrease the braking force) to ensure that a vehicle does not move when desired (Yamaguchi, Paragraphs 0059-0060).
Regarding Claim 11, Tsukamoto, as modified, teaches the braking control device according to Claim 7, wherein when a situation in which the vehicle is not moved after the lock control at the time of the vehicle's stoppage continues for a predetermined time period or longer, the offset correction unit reduces an amount of correction of the target motor current value or the detection value from the current sensor (braking control device reduces the power amount after the vehicle is determined to be stopped for a period of time, Yamaguchi, Paragraphs 0078-0100 and Figures 5 and 6).
Regarding Claim 12, Tsukamoto, as modified, teaches the braking control device according to Claim 8, wherein when a situation in which the vehicle is not moved after the lock control at the time of the vehicle's stoppage continues for a predetermined time period or longer, the offset correction unit reduces an amount of correction of the target motor current value or the detection value from the current sensor (braking control device reduces the power amount after the vehicle is determined to be stopped for a period of time, Yamaguchi, Paragraphs 0078-0100 and Figures 5 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667